DETAILED ACTION
The instant application having Application No. 16/778,652 filed on January 31, 2020 is presented for examination by the examiner. The amended claims submitted April 6, 2022 in response to the office action mailed January 7, 2022 are under consideration. Claims 1-2, 5-10, 12-13 and 15-20 are pending. Claims 3-4, 11 and 14 are cancelled. 

Allowable Subject Matter
Claims 1-2, 5-10, 12-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “the conductive element is embedded in the base and electrically connected to the flexible element.”
Claims 2, 5-10, and 12-13 depend from claim 1 and are allowed for at least the reason stated above.
Regarding claim 15, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “further comprising a plurality of flexible elements disposed on opposite sides of the resilient member.”
Regarding claim 16, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “further comprising an insulating layer disposed between the resilient member and the flexible element.”
Claims 17-20 depend from claim 16 and are allowed for at least the reason stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872